Title: To James Madison from William Savage, 5 July 1804 (Abstract)
From: Savage, William
To: Madison, James


5 July 1804, Kingston, Jamaica. “Annexed is Copy of my last, this accompanys my Account with The United States of America, up to 30 June with vouchers Amount £54..5..11 equal to $162..88 Cents.
“There has been entered in this port since the 15 June 1803 to this day 250 Ships Brigs Schooners & Sloops American Bottoms whose Tonnage ⅌ their Register appears to be 29..355 13/95.
“Permit to request that my Account may be Settled & forwarded me.”
Adds in a postscript: “John Inger[s]all was discharged some time since & landed on the North side of this Island.”
